         Case 1:20-cv-01041-PB Document 1-1 Filed 10/14/20 Page 1 of 3                                                       Filed
                                                                                                    File Date: 3/13/2020 10:41 AM
                                                                                     Hillsborough Superior Court Southern District
                                                                                                                 E-Filed Document




                                  STATE OF NEW HAMPSHIRE
Hillsborough, ss                                                             Superior Court
                                                                             Docket No.
                                                                               226-2020-CV-00191




Leighton Sargent,
      PLAINTIFF

V.


Rexel USA, Inc.,
      DEFENDANT


                            PLAINTIFF'S VERIFIED COMPLAINT
                                  WITH JURY DEMAND

PARTIES

     1. "Plaintiff' Leighton Sargent is an individual residing at 16 Seaver Road, Suite 6,
        Townsend, Massachusetts 01469.

     2. "Defendant" Rexel USA, Inc. is a registered New Hampshire foreign corporation with a
        principal corporate address of 14951 Dallas Parkway, Dallas, Texas 75254.


FACTS

     3. On September 20, 2018 Plaintiff was lawfully upon the property known as 283 Ashby
        Road, New Ipswich, New Hampshire for purposes of wiring work related to the
        installation of a generator for this new construction residential property.

     4. The generator that I was installing was being brought to the job site by the Defendant on
        said day.

     5. Defendant's delivery truck driver and agent Bruce Jache attached a cart to the generator
        while it was on the Defendant truck lift gate. Mr. Jache began to have difficulty in the
        process of securing the generator to the cart so that it may be removed from the truck.

     6. The dolly being used by Mr. Jache that was going to transport the generator appeared to
        either be malfunctioning or Mr. Jache was not able to effectively operate the same.
        Plaintiff then went up onto the liftgate to assist Mr. Jache as Mr. Jache was unable to
        perform the task on his own. Mr. Jache did not refuse the assista.nce. During the
        process, the dolly arm struck Plaintiff in the head launching Plaintiff off the lift gate to




                            This is a Service Document For Case: 226-2020-CV-00191
                                  Hillsborough Superior Court Southern District
                                                3/18/2020 9:54 AM
    Case 1:20-cv-01041-PB Document 1-1 Filed 10/14/20 Page 2 of 3




    the ground resulting in a serious, personal injuries, including a head injury with laceration
    and concussion.


                                       COUNT ONE
                                       (Negligence)

7. Plaintiff restates paragraphs 1-6 verbatim as if specifically set forth at this point.

8. Defendant owed a duty to the Plaintiff, a reasonably foreseeable third party, to not cause
   injuries to the Plaintiff. Plaintiff was the installer of the generator. Defendant was well
   aware that a third party would be installing the generator and such generator would not be
   the Defendant.

9. Defendant's duties and obligations owed to reasonably foreseeable third persons such as
   the Plaintiff in this incident included: effectively training its employees; appropriately
   staffing deliveries of generators to construction sites with the proper number of agents to
   handle the delivery; providing safe and functional equipment for the deliveries of
   generators to construction sites; engaging in the actual safe delivery process of generators
   to construction sites in a method that would not result in the injury to third persons such
   as the Plaintiff; to not deliver the actual generator to a construction site if it were unsafe
   or unable to do so without injuring a reasonably foreseeable third person such as the
   Plaintiff; to safely and effectively secure a generator to a dolly or other delivery
   equipment mechanism; to not invite or allow third persons to assist in the delivery of the
   generator to a construction site that is not affiliated with the Defendant or at least advise
   and warn such third parties that it may be unsafe to do so; and, other duties of reasonable
   care that should be owed to a reasonably foreseeable third person such as the Plaintiff in
   the subject circumstances.

10. Defendant breached its duties owed to the Plaintiff as a reasonably foreseeable third
    person by: not effectively training its employee; not appropriately staffing deliveries of
   this generator to the construction site with the proper number of agents to handle the
    delivery; not providing safe and functional equipment for the delivery of the generator to
   the construction site; not engaging in the actual safe delivery process of the generator to -
    this construction site in a method that resulted in the injury to third to the Plaintiff;
    delivering the actual generator to this construction site when it was unsafe or unable to do
   so without injuring the Plaintiff; not safely and effectively securing the generator to the
    dolly or other delivery equipment mechanism and not ensuring the dolly was functional;
    inviting and/or allowing Plaintiff to assist in the delivery of the generator to the
    construction site when the Plaintiff was not affiliated with the Defendant or at least
    advised and warned by Mr. Jache that it may be unsafe to do so; and, by breaching other
    duties of reasonable care that were owed to a reasonably foreseeable third person such as
    the Plaintiff in the subject circumstances.

11. As a direct and proximate result of the Defendant's breach of duties owed to the Plaintiff
    as described above, Plaintiff was injured, suffered great pain of body and mind, incurred
    necessary and reasonable medical expenses for medical care and attention, loss
i          Case 1:20-cv-01041-PB Document 1-1 Filed 10/14/20 Page 3 of 3




           employment income and incurred other damages in an amount within the jurisdictional
           limits of this Court.

        12. Jurisdiction and Venue in Hillsborough County Superior Court are appropriate pursuant
            to NH RSA 491:7 and arising from the location of the incident within Hillsborough
            County.

      WHEREFORE, PLAINTIFF CLAIMS DAMAGES AND DEMANDS JUDGMENT
    AGAINST THE DEFENDANT FOR ACTUAL DAMAGES AS DETERMINED BY THE
    COURT, INTEREST UPON ACTUAL DAMAGES, LITIGATION EXPENSES AND FOR
    SUCH FURTHER RELIEF AS THE COURT DEEMS FAIR AND EQUITABLE.

                                            JURY DEMA.ND

    PLAINTIFF DEIVIANDS A JURY TRIAL.

                                           VERIFICATION

       I Leighton Sargent, do hereby depose and state under oath that I have read this Complaint and
    do hereby swear that the foregoing facts and allegations are true and accurate to my best
    information, knowledge and belief.

       Signed under the pains and penalties of perjury this the    day of February, 2020.

                        - - -                     -                          -~.

                                                           i~ht          , intiff

    Dated: February       2020


                  n


    Peter ~. Nico 'd, Esquir
    NH Bar~i-
    Nicosia & Associates, P.C.
    PO Box 721
    259 Middlesex Road,
    Tyngsboro, MA 01879
    T: 978-649-4300
    F:978-649-9306
    E: nicosia a,nicosia-associates.com




                                                      3
